Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-20 are pending and under consideration in the instant application. 

2.  Applicant’s IDS filed on 6/18/2019 is acknowledged and has been considered.

3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.  Claim 5 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
(a) Claim 5 contains the trademark/trade name Fractogel® EMD TMAE HiCap™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an alkali-tolerant rProtein A ligand and, accordingly, the identification/description is indefinite.
(b) Claims 17-18 recite the limitation “the elution buffer”.  There is insufficient antecedent basis for this limitation in the claim. 

For prior art purposes, the claim is construed to refer to the wash buffered solution for which there is antecedent basis. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6. Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nti-gyabaah et al. (WO2013/009526, IDS Ref.). (Note that because (US 2014/0187751) is the US equivalent of the '526, the '751 US publication will be cited in the body of this rejection), in view of Corbett et al. (J. of Chromatography A, 1278 (2013), IDS Ref.). 

With respect to base claims 1, 6, and  10-11, Nti-Gyabaah teaches a method of purifying a Fc-fusion protein such as the TNFR:Fc fusion protein etanercept from one or more impurities present in a sample (purifying a recombinant protein from a sample containing a recombinant protein) which includes the step of subjecting the same to an anion exchange (AEX) chromatography in bind and elute mode (¶abstract; ¶s9-11, 16). 

Nti-Gyabaah teaches that the Fc protein is recombinant and that the Fc region includes the CH2/CH3 regions (¶100-101). 

With respect to claim 4, Nti-Gyabaah teaches that suitable anion exchange resins include strong anion exchangers (¶156; claim 10) such as a POROS HQ which includes cross-linked poly(styrene-divinylbenzene) (“a polyvinylstyrene polymeric resin”) particles and surface coated with fully quaternized polyethyleneimine (¶157).  



With respect to claim 20, Nti-Gyabaah teaches that the Fc fusion protein may be formulated into a pharmaceutical composition (¶129) 

Differences with claimed invention
Nti-Gyabaah differs from the claimed invention in the recitation that the AEX is “a tentacle anion exchange matrix chromatograph) having a strong anion function group (claim 2) that is trimethyl-ammoniumethyl (TMAE) (claim 3) such as Fractogel® EMD TMAE HiCap (claim 5). 

Nti-Gyabaah also differs from the claimed invention in the recitation that at “at least 85% of the recombinant protein”, which is considered the TNFR-FC fusion protein etanercept, is “recovered in the eluant” of the AEX and “at least 75% of the second protein” that “binds to the recombinant protein, is “removed from the eluant”. 

Corbett teaches that tentacle type anion exchanges such as Fractogel® EMD TMAE HiCap have been found to be particularly effective for AEX to remove negatively charged contaminants and that when used in tandem with a selective capture step such as Protein A can serve as the basis for a two column purification platform for the purification of mAbs (p. 116, ¶1). 

Corbett teaches that Fractogel EMD TMAE HiCap (M) is such a tentacle type anion exchange resin. (abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a strong anion exchange medium in a method of purifying an Fc fusion protein such as etanercept using Protein A chromatography and AEX in bind and elute mode as taught by Nti-Gyabaah a strong anion exchange resin of the tentacle type such as the Fractogel EMD TMAE HiCap as taught Corbett. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because using such tentacle anion exchange matrixes such as Fractogel EMD was known to be particularly important for removing contaminants following a Protein A chromatography step. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

The combined references as noted supra still differ from the claimed invention as noted supra that “at least 85% of the recombinant protein” which is the TNFR:Fc fusion protein 

However, Nti-Gyabaah above teaches clearance of leached Protein A (PrA), which is considered to be “a second protein that binds to the protein” (the Protein was used as an upstream purification step for binding to the Fc-fusion protein/etanercept) after the anion exchange (AEX) purification step  (¶253 and Table 25).  

The office does not have a laboratory to test whether the “second protein” which is the Protein A that binds to the “recombinant protein” eternacept was the particular protein that was removed is removed in the eluant from the AEX, rather than the “leached Protein A” as taught by Nti-Gyabaah. 

However, given that the same steps of using tentacle AEX for the purification of the same recombinant protein from a sample containing a recombinant protein and a second protein that binds to the protein was used, it would be expected that the steps would result in the same level of removal of bound Protein A to the recombinant protein/etanercept, at least in absence of evidence to the contrary. In other words, given that Nti-Gyabaah leaches that Protein A chromatography is a prior purification step and was successful in removing leached Protein A, one of skill in the art would have expected that the same or nearly the same purification steps would have achieved the same purification of any bound Protein to the same recombinant protein etanercept. 
From the combined teachings of the references, it is apparent that one of ordinary skillin the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by thereferences, especially in the absence of evidence to the contrary. 
7. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nti-gyabaah et al. (WO2013/009526, IDS Ref). (Note that because (US 2014/0187751, IDS Ref) is the US equivalent of the '526, the '751 US publication will be cited in the body of this rejection), in view of Corbett et al. (J. of Chromatography A, 1278 (2013), IDS Ref.), as applied to claims 1-11 and 19-20, and further in view of Kelley et al. (US 8,067,182, IDS Ref), Coffman et al. (WO2012/014183) (Note that because US 2013/0317198) is the US equivalent of the ‘813, the ‘198 publication will be cited in the body of this rejection) and Shukla “Process Scale Bioseparations for the Biopharmaceutical Industry”, 2007, Chapter 6, IDS Ref). 

The prior art teachings of Nti-gyabaah and Corbett are discuss supra.

Differences with claimed invention



The teachings also differ in the recitation that the tentacle AEX is subject to a wash step before the recombinant protein is eluted (claim 13) such as washing the AEX medium with a buffer solution at about pH 8 (claim 14),  25 mM Tris at about pH 8 (claim 15), 25 mM Tris, HCl, pH 7.2 (claim 17) and 25 mM Tris HCl, pH 7.5 and NaCL form about 150-200 mM . 

The teachings also differ in the recitation that the recombinant protein is eluted form the AEX in an elution buffer at a pH of from about 7.2 to about 7.5 (claim 16). 

Kelley teaches using TMAE-HiCap (M) medium for purifying mAb (column 24, lines 10-14). As is evidenced by Corbett, Fractogel EMD TMAE HiCap (M) is a tentacle type anion exchange resin.

Kelly teaches subjecting a sample containing a mAb to the TMAE medium at an appropriate NaCl, concentration and pH. Kelly further teaches that the strength of mAb-IMA binding to TMAE medium can be manipulated by varying conditions of pH and chloride concentration. (column 25, lines 30-35; column 26, lines 1-9) 

Kelly teaches that the remaining protein that was bound to the resin was removed by adding 2M NaCl (column 25, lines 45-46). 
Kelly further teaches that the TMAE-HiCap medium was used to determine their effect on the extent of binding of the mAb, and process related impurities such as Protein A, which is considered to be the second protein. Kelly further teaches at column 6, line 46, that the term “antibody” includes recombinant antibodies.
Coffman teaches a method of recovering a purified product such as an antibody or Fc-containing and fusion proteins by exposing a load fluid including the protein to a column under conditions which the product binds to the resin and recovering the product from the first resin and then exposing the titrated eluate to a column that includes a second resin under conditions which the product binds to the second resin. The columns are arranged in tandem (¶s5, 110). 

Coffman exemplifies tandem operation of a Protein A step and an anion exchange (AEX) chromatography step (examples 1 and 4). 

Coffman teaches that the AEX operated successfully to remove leached protein A, which is considered the “second protein that binds to the protein” (¶123). 

Coffman teaches that the AEX can be loaded at elevated pH (¶148-149) and that after the fluid is passed through the resin, the resin is optionally washed with a volume of 

Shukla teaches that anion exchange is generally regarded as a high capacity technique and that an operating pH of 8.0 to 8.2 is most common, with some processes employing values as high as 8.5 (p. 492, last ¶). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. I

In the instant case, Nti-Gyabaah teaches a purification scheme for the TNFR-Fc fusion protein/etanercept which includes binding the TNFR-Fc, which is the recombinant protein, from one or more impurities present in a sample using a strong anion exchange (AEX) chromatography in bind and elute mode (¶s11, 16). Corbett as noted supra also teaches tentacle type anion exchanges such as Fractogel® EMD TMAE HiCap when used in tandem with a selective capture step such as Protein A can serve as the basis for a two-column purification platform for the purification of mAbs (p. 116, ¶1). 

The combined references do not specify the wash and elution buffer conditions for the tentacle AEX. However, Kelly as noted supra teaches using TMAE-HiCap (M), which is the tentacle AEX medium for purifying mAb (column 24, lines 10-14).  Kelly teaches that the strength of mAb-IMA binding to TMAE medium can be manipulated by varying conditions of pH and chloride concentration. (column 25, lines 30-35; column 26, lines 1-9) Kelly teaches that the remaining protein that was bound to the resin was removed by adding 2M NaCl (column 25, lines 45-46). Coffman also teaches as noted supra that the AEX can be loaded at elevated pH (¶148-149) and that after the fluid is passed through the resin, the resin is optionally washed with a volume of essentially isocratic wash. Finally, Coffman teaches that anion exchange is generally regarded as a high capacity technique and that an operating pH of 8.0 to 8.2 is most common, with some processes employing values as high as 8.5.

Given that loading and washing of a tentacle AEX at a high pH, and that buffers containing Tris and HCL were also known to be used for the buffer conditions with high capacity AEX resins such as tentacles AEX resins, it would appear that the particular 
From the combined teachings of the references, it is apparent that one of ordinary skillin the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by thereferences, especially in the absence of evidence to the contrary. 
8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 2, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644